Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Step 70 as stated in paragraph [0044] line 9 is not labeled in figure 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In the specification at paragraph [0036] line 4 “wedge connector 32” should be –wedge connector 34--.  The receptacle is labeled 32.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 14 are all vague and indefinite because it is unclear how the tape lock (which is disclosed as locking the tape in place) can receive the fastener.  With respect to the claims the tape lock is being read as locking the tape in position in the housing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosetti (6,951,061).
The device as claimed is disclosed by Rosetti with a tape dispenser comprising: a gripper pad 13; a tape reel 8; a connector 2 configured to connect the gripper pad and the tape reel, wherein the tape reel comprises: a spool: a tape 12 comprising a fixed end and a free end, wherein the tape is wound around the spool and fixed to the spool at its fixed end; a fastener 11 on the free end of the tape; a housing 14 that encloses the spool and the tape, wherein the housing 14 comprises an opening through which the tape is dispensed, and a tape lock 9.
With respect to claim 2 Rosetti also discloses the connector 2 includes at least one of a wedge connector 2 or a magnetic connector.
With respect to claim 3 Rosetti also discloses the gripper pad 13 comprises a suction grip.
With respect to claim 5 Rosetti also discloses the fastener 11 is a hook.
With respect to claim 6 Rosetti also discloses the tape 12 comprises tape measurements printed on the tape (figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 7-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosetti (6,951,061) in view of Choi et al (8,966,774).
The device as claimed is disclosed by Rosetti as stated in the rejection recited above for claims 1-3, 5, and 6, but lacks the gripper pad further comprises a receiver for a stake.  Choi et al teaches a gripper pad 11 that comprises a receiver for a stake 53 to attach a tape to the ground.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the suction cup of Rosetti with a plate with a hole to receive a stake as taught by Choi et al to attach the tape of Rosetti to the ground.
With respect to claim 7 Rossetti lacks an apparatus for setting up a perimeter comprising a plurality of tape dispensers.  Choi et al teaches using a plurality of tapes 1 to set up a perimeter (figure 7).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple tape dispensers (Rossetti) as taught by Choi et al to set up a perimeter of a desired size and shape.
With respect to claim 8 the combination of Rossetti in view of Choi et al disclose an apparatus for setting up a perimeter (as taught by Choi et al above) comprising: a plurality of tape dispensers (as taught by Choi et al above); wherein each tape dispenser (Rossetti) comprising: a gripper pad (both Rossetti and Choi et al); a tape reel; a connector (Rossetti) configured to connect the gripper pad and the tape reel, wherein the tape reel comprises: a spool; a tape comprising a fixed end and a free end, wherein the tape is wound around the spool and fixed to the spool at its fixed end; a fastener on the free end of the tape; a housing that encloses the spool and the tape, wherein the housing comprises an opening through which the tape is dispensed, and a tape lock.
With respect to claim 9 the combination of Rossetti in view of Choi et al disclose the connector is at least one of a wedge connector (Rossetti) or a magnetic connector.
With respect to claim 10 the combination of Rossetti in view of Choi et al disclose the gripper pad comprises a suction grip (Rossetti).
With respect to claim 11 the combination of Rossetti in view of Choi et al disclose the gripper pad further comprises a receiver for a stake (taught by Choi et al as stated above).
With respect to claim 12 the combination of Rossetti in view of Choi et al disclose the fastener is a hook (Rossetti).
With respect to claim 13 the combination of Rossetti in view of Choi et al disclose measurement units printed on the tape (Rossetti).
With respect to claim 14 the combination of Rossetti in view of Choi et al disclose the method as claimed including the steps of providing a plurality (Choi et al) of tape dispensers, wherein each tape dispenser (Rossetti) comprises: a gripper pad; a tape reel; a connector configured to connect the gripper pad and the tape reel, wherein the tape reel comprises: a spool: a tape comprising a fixed end and a free end, wherein the tape is wound around the spool and fixed to the spool at its fixed end; a fastener on the free end of the tape; a housing that encloses the spool and the tape, wherein the housing comprises an opening through which the tape is dispensed, and a tape lock; affixing a predetermined number (Choi et al) of tape dispensers at predefined positions (Choi et al) that define corners of the perimeter; connecting two tape dispensers by extending the tape from the first tape dispenser and fastening it to the second tape dispenser to define one side (Choi et al as shown in figure 7); and repeating the connecting of plurality of tape dispensers to each other to define all the sides of the perimeter.
 With respect to claim 15 the combination of Rossetti in view of Choi et al disclose the method as claimed including the steps of wherein the connector is at least one of a wedge connector (Rossetti) or a magnetic connector.
With respect to claim 16 the combination of Rossetti in view of Choi et al disclose the method as claimed including the steps of the gripper pad comprises a suction grip (Rossetti).
With respect to claim 17 the combination of Rossetti in view of Choi et al disclose the method as claimed including the steps of the gripper pad further comprises a receiver for a stake (Choi et al).
With respect to claim 18 the combination of Rossetti in view of Choi et al disclose the method as claimed including the steps of the fastener is a hook (Rossetti).
With respect to claim 19 the combination of Rossetti in view of Choi et al disclose the method as claimed including the steps of the tape further comprises measurement units printed on the tape (Rossetti).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855